                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

KIMBERLY YOUNG,                               )
                                              )
                           Plaintiff,         )                      CIVIL ACTION
v.                                            )
                                              )                      No. 18-2481-KHV
PHYSICIAN OFFICE PARTNERS, INC.,              )
                                              )
                           Defendant.         )
______________________________________________)

                                  MEMORANDUM AND ORDER

          This matter is before the Court on defendant’s Motion For Leave To File Under Seal

(Doc. #55) filed October 1, 2019. For reasons stated below, the Court overrules defendant’s

motion.

          To protect the privacy of nonparties, defendant asks the Court to seal Exhibits AA, KK,

LL, MM, NN, OO and PP, which are performance reviews of employees in the Quality Reporting

Department. Defendant bases its request on the protective order that U.S. Magistrate Judge Teresa

J. James entered on February 5, 2019. Protective Order (Doc. #18).

          Federal courts have long recognized a common-law right of access to judicial records.

Mann v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). This right stems from the fundamental

public interest in understanding disputes that are presented to a public forum for resolution. Crystal

Grower’s Corp. v. Dobbins, 616 F.2d 458, 461 (10th Cir. 1980). The public interest in judicial

proceedings is intended to ensure that courts are fair and judges are honest. Id. In determining

whether documents should be sealed, the Court weighs the public interest, which it presumes is

paramount, against the interests advanced by the parties. Id.; Helm v. Kansas, 656 F.3d 1277,

1292 (10th Cir. 2011). Parties seeking to overcome the presumption of public access must show
that some significant interest which favors non-disclosure outweighs the public interest in access

to court proceedings and documents. See Mann, 477 F.3d at 1149; see also Colony Ins. Co. v.

Burke, 698 F.3d 1222, 1241 (10th Cir. 2012). The parties must articulate a real and substantial

interest that justifies depriving the public of access to records that inform the Court’s decision-

making process. See Colony Ins., 698 F.3d at 1241; see also Williams v. FedEx Corp. Servs., 849

F.3d 889, 905 (10th Cir. 2017).

          Defendant asks the Court to seal the employee performance reviews because they are

“confidential” under the protective order. Defendant does not address how its interest in non-

disclosure of the information outweighs the public interest in open courts, nor does defendant

explain why redaction would be insufficient to protect any real and substantial private interests.

Accordingly, the Court overrules defendant’s motion to seal. See Helm, 656 F.3d at 1292 (parties

cannot overcome presumption against sealing records simply by showing that records subject to

protective order in district court).

          IT IS THEREFORE ORDERED that defendant’s Motion For Leave To File Under

Seal (Doc. #55) filed October 1, 2019 is OVERRULED.

          Dated this 9th day of October, 2019 at Kansas City, Kansas.

                                                          s/ Kathryn H. Vratil
                                                          KATHRYN H. VRATIL
                                                          United States District Judge




                                                -2-
